980 F.2d 721
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Leo T. NOONAN, trustee, Plaintiff, Appellant,v.RESOLUTION TRUST CORPORATION, etc., Defendant, Appellee.
No. 92-1541.
United States Court of Appeals,First Circuit.
December 11, 1992

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Leo T. Noonan on brief pro se.
Thomas Paul Gorman, Sherin & Lodgen, Richard T. Aboussie and Hugo A. Zia on brief for appellee.
D.Mass.
AFFIRMED.
Before Torruella, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
Plaintiff appeals dismissal of his complaint under Fed.  R. Civ. P. 12(b)(1),(6).  In a comprehensive opinion, the district court held that the complaint failed to state a claim upon which relief could be granted in light of the provisions of 12 U.S.C. §  1823(e), and the doctrine of  D'Oench, Duhme & Co. v. Federal Deposit Ins. Corp., 315 U.S. 447 (1942).


2
Based on our own reading of the record, and after consideration of the parties briefs on appeal, we agree with the district court's decision to dismiss this complaint under the D'Oench doctrine.  Accordingly, the judgment below is affirmed.